DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Application is in response to Applicant’s amendment filed 7/15/2022 wherein Claims 1-2 are amended, claim 5 is canceled, no new claims are added. Therefore, claims 1-4 and 6-20 are currently pending in the application.
The Applicant’s amendments to the claims have overcome each and every 35 U.S.C. 112(b) rejection set forth in the Non-Final Rejection dated 4/15/2022. Therefore, each and every claim rejection under 35 U.S.C. 112(b) is withdrawn at this time.
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. 
The Applicant has amended claim 1 to recite the following:
“wherein a longitudinal axis of the groove is aligned with a longitudinal axis of the blunt cannula”.
The Applicant then alleges the following:
	“None of the cited references, alone or in combination appear to teach or suggest this feature of amended claim 1”.
	The Examiner disagrees with this argument as the attachment of Nishtala does teach a longitudinal axis of the groove aligned with a longitudinal axis of the blunt cannula. The Examiner has annotated Figs. 5-6, 8, and 10 below to show the longitudinal axis of the groove 192 being aligned with the longitudinal axis of the blunt cannula 180. Juxtaposing the locations of the annotated longitudinal axis of the groove and cannula within the figures shows that the two axis are aligned with respect to one another. 
Therefore, the Examiner does not find the Applicant’s argument to be persuasive.

    PNG
    media_image1.png
    555
    1112
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala (US 2010/0298777) in view of Knobloch (US 2014/0364810).
With regards to claim 1, Nishtala discloses (Figs. 2-18) an attachment (100) for a catheter assembly (200), the attachment comprising: 
a platform (110, 190) having an upper surface (see Examiner annotated Fig. 17, hereinafter referred to as Fig. A) and a bottom surface (see Fig. A below), wherein the bottom surface is configured to contact skin of a patient (see [0055] “a catheter retainer 100 secured to the skin 20 of a patient”), wherein the upper surface comprises a groove (192) configured to be disposed underneath the catheter assembly and support the catheter assembly (see Fig. 17, which shows the upper surface comprising a groove configured to be disposed underneath the catheter assembly 200 and support the catheter assembly);

    PNG
    media_image2.png
    511
    721
    media_image2.png
    Greyscale

a snap feature (160a, 160b, 170) coupled to the upper surface of the platform (see Fig. 4 which shows the snap feature coupled to the upper surface of the platform); and 
a blunt cannula (180) fixed with respect to the platform and configured to be inserted into a proximal end (see at 244 in Fig. 14) of a catheter adapter (see Examiner annotated Fig. 17 below, hereinafter referred to as Fig. B below) of the catheter assembly, the blunt cannula extending distally from the snap feature (See Fig. B below); 
    PNG
    media_image3.png
    621
    899
    media_image3.png
    Greyscale

wherein a longitudinal axis of the groove is aligned with a longitudinal axis of the blunt cannula (see Examiner annotated Figs. 5-6, 8 and 10 below; hereinafter referred to as Fig. BB. By referencing Figs. 5-6, 8 and 10 the annotated longitudinal axis of the groove and the longitudinal axis of the blunt cannula can be seen to be aligned.) 
    PNG
    media_image1.png
    555
    1112
    media_image1.png
    Greyscale

However, Nishtala is silent with regards to the platform being wedge-shaped and wherein the upper surface of the wedge-shaped platform comprises the groove that is angled downwardly with respect to the skin of the patient and configured to maintain a downward insertion angle for the catheter assembly with respect to the skin of the patient.
Nonetheless, Knobloch teaches (Figs. 1-2) a wedge-shaped platform (3; see [0038] “a wedge-shaped guiding element 3”) and wherein the upper surface (see at 8 in Fig. 2) of the wedge-shaped platform comprises the groove (8) that is angled downwardly with respect to the skin of the patient and configured to maintain a downward insertion angle (see [0047] “the wedge-shaped guiding element 3 has an angle between 1 degree and 30 degree…Wherein the angle defines the inclination of the wedge-shaped guiding element 3”) for the catheter assembly with respect to the skin of the patient (see [0021] “By the mentioned angles an especially smooth transition of the catheter into the venous system of the human or animal body is achieved”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the shape of the platform and the upper surface of the platform of Nishtala with a teaching of Knobloch such the platform is wedge-shaped and wherein the upper surface of the wedge-shaped platform comprises the groove that is angled downwardly with respect to the skin of the patient and configured to maintain a downward insertion angle for the catheter assembly with respect to the skin of the patient. One of ordinary skill in the art would have been motivated to make this modification, as Knobloch teaches that angling the platform at the mentioned angles achieves an especially smooth transition of the catheter into the venous system of the human or animal body, so that the catheter is not bent in the area of the entry point in such a way that the cross section of the lumina within the catheter is changed (see [0021] of Knobloch). Furthermore, Knobloch teaches that the wedge-shape is advantageous as a wedge-shaped platform can conform to the catheter (see [0040] of Knobloch).
The attachment of Nishtala modified in view of Knobloch will hereinafter be referred to as the attachment of Nishtala and Knobloch.
With regards to claim 2, the attachment of Nishtala and Knobloch teaches the claimed invention of claim 1, and Nishtala further teaches (Figs. 2-18) that the blunt cannula (180) is generally parallel to a portion of the upper surface (See Examiner annotated Fig. 17 below, hereinafter referred to as Fig. C).

    PNG
    media_image4.png
    525
    745
    media_image4.png
    Greyscale
 
 With regards to claim 3, the attachment of Nishtala and Knobloch teaches the claimed invention of claim 2, however Nishtala is silent with regards to the portion of the upper surface is disposed at an angle with respect to the bottom surface.	
Nonetheless, Knoblock further teaches (Figs. 1-2) the portion of the upper surface (see at 6 in Fig. 1) is disposed at an angle (see the angle shown in Fig. 1) with respect to the bottom surface (see near 4 in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the portion of the upper surface of the platform of the attachment of Nishtala and Knobloch with a further teaching of Knobloch such the portion of the upper surface is disposed at an angle with respect to the bottom surface. One of ordinary skill in the art would have been motivated to make this modification, as Knobloch teaches that angling the platform at the mentioned angles achieves an especially smooth transition of the catheter into the venous system of the human or animal body, so that the catheter is not bent in the area of the entry point in such a way that the cross section of the lumina within the catheter is changed (see [0021] of Knobloch).
With regards to claim 4, the attachment of Nishtala and Knobloch teaches the claimed invention of claim 3, however, Nishtala is silent with regards to the angle being 30 degrees or less than 30 degrees.
Nonetheless, a further teaching of Knobloch teaches (Figs. 1-2) a wedge-shaped platform (3) at an angle of 30° or less than 30° (see [0047] “the wedge-shaped guiding element 3 has an angle between 1 degree and 30 degree…Wherein the angle defines the inclination of the wedge-shaped guiding element 3”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the platform of the attachment of Nishtala and Knobloch with a further teaching of Knobloch such that the angle being 30 degrees or less than 30 degrees. One of ordinary skill in the art would have been motivated to make this modification, as Knobloch teaches that angling the platform at the mentioned angles achieves an especially smooth transition of the catheter into the venous system of the human or animal body, so that the catheter is not bent in the area of the entry point in such a way that the cross section of the lumina within the catheter is changed (see [0021] of Knobloch).
With regards to claim 6, the attachment of Nishtala and Knobloch teaches the claimed invention of claim 4, and Nishtala further teaches that the portion of the upper surface (See Fig. A above) comprises an outer portion (See Examiner annotated Fig. 5 below, hereinafter referred to as Fig. E; wherein an outer portion is interpreted as extending away from the center of the platform 110, 190) that is generally planar (See Fig. E below) and configured to support a wing (240 and see Fig. 16 which shows the outer portion supporting a wing; wherein “a wing” is being interpreted as a protrusion or structure that projects from the center of a catheter assembly) of the catheter assembly (200).

    PNG
    media_image5.png
    437
    818
    media_image5.png
    Greyscale

With regards to claim 7, the attachment of Nishtala and Knobloch teaches the claimed invention of claim 1, and Nishtala further teaches (Figs. 2-18) that the attachment further comprises a push tab (120) coupled to the upper surface (See Fig. A above).
With regards to claim 8, the attachment of Nishtala and Knobloch teaches the claimed invention of claim 1, and Nishtala further teaches (Figs. 2-18) that the snap feature (160a, 160b, 170) comprises an arm (170), wherein the arm comprises a prong (176).
With regards to claim 9, the attachment of Nishtala and Knobloch teaches the claimed invention of claim 1, and Nishtala further teaches (Figs. 2-18) that the snap feature (160a, 160b, 170) comprises a first arm (160a), a second arm (160b), and a third arm (170), wherein the first arm and the second arm are attached to the upper surface (See Fig. 15, which shows the first arm and second arm being attached to the upper surface), wherein the third arm comprises a prong (176).

Claim 10, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala and Knobloch, as applied to claim 1 above, in further view of Sonderegger et al. (US 2017/0120012; hereinafter “Sonderegger”).
With regards to claim 10, the attachment of Nishtala and Knobloch teaches the claimed invention of claim 1, and Nishtala further teaches (Figs. 2-18) that the attachment (100) further comprises a bond pocket (See Examiner annotated Fig. 17 below, hereinafter referred to as Fig. F) coupled to the snap feature (160a, 160b, 170); 
an extension tube (130b) having a proximal end (See Fig. F) and a distal end (See Fig. F), wherein the distal end is secured within the bond pocket (See Fig. F).

    PNG
    media_image6.png
    489
    775
    media_image6.png
    Greyscale

Nishtala is silent with regards to the attachment further comprising a connector coupled to the proximal end of the extension tube.
Nonetheless, Sonderegger teaches (Fig. 2) a connector (204) coupled to a proximal end of an extension tube (203).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala and Knobloch with a teaching of Sonderegger such that a connector is coupled to the proximal end of the extension tube. One of ordinary skill in the art would have been motivated to make this modification, because coupling the proximal end of the extension tubing to a connector would yield the predictable result of creating a direct or functional connection between unrelated delivery systems such as between the extension tubing and an IV set or fluid source used for dialysis.
With regards to claim 14, the attachment of Nishtala and Knobloch teaches the claimed invention of claim 1, however, Nishtala is silent with regards to the attachment further comprising a connector proximate the snap feature.
Nonetheless, Sonderegger teaches (Fig. 2) a connector (204) coupled to a proximal end of an extension tube (203).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala and Knobloch with a teaching of Sonderegger such that a connector is coupled to the proximal end of the extension tube. One of ordinary skill in the art would have been motivated to make this modification, because coupling the proximal end of the extension tubing to a connector would yield the predictable result of creating a direct or functional connection between unrelated delivery systems such as between the extension tubing and an IV set or fluid source used for dialysis.
The modification of coupling a connector to the proximal end of the extension tubing of Nishtala and Knobloch would result in an attachment comprising a connector proximate the snap feature as the proximal end of the extension tubing is proximate the snap feature. Therefore, attaching the connector to the proximal end of the extension tubing would place the connector proximate the snap feature.
The attachment of Nishtala and Knobloch modified in view of Sonderegger will hereinafter be referred to as the attachment of Nishtala, Knobloch, and Sonderegger.
With regards to claim 16, the attachment of Nishtala, Knobloch, and Sonderegger teaches the claimed invention of claim 14 above, however, Nishtala is silent with regards to the connector comprises wings. 
Nonetheless, a further teaching of Sonderegger teaches (Fig. 2) that the connector (204) comprises wings (See Examiner annotated Fig. 2 below, hereinafter referred to as Fig. G).

    PNG
    media_image7.png
    463
    529
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala, Knobloch, and Sonderegger with a further teaching of Sonderegger such that the connector comprises wings. One of ordinary skill in the art would have been motivated to make this modification, as the attachment of Nishtala, Knobloch, and Sonderegger does not specify the structure of the connector. Therefore, one of ordinary skill in the art would refer to Sonderegger for further guidance on the structure of a connector (e.g. the connector shown in Fig. 2 of Sonderegger, which comprises wings).
With regards to claim 17, the attachment of Nishtala, Knobloch, and Sonderegger teaches the claimed invention of claim 14 above, however, Nishtala is silent with regards to an insert cap or luer cap coupled to the connector. 
Nonetheless, Sonderegger further teaches (Fig. 2) an insert cap (205; see [0021] “luer access device 205, such as one that includes a septum” the Examiner is of the opinion that it is well known that a septum may perform the same function as a cap for preventing the flow of a fluid through the connector. Also see [0003] “Device 100 can be a closed system by incorporating fluid flow blocking components (e.g. septum or vent)” wherein [0021] also recites a septum) or a luer cap (205; see [0021] “luer access device 205, such as one that includes a septum” the examiner is of the opinion that it is well known that a septum may perform the same function as a cap for preventing the flow of a fluid through the connector) coupled to the connector (204). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the attachment of Nishtala, Knobloch, and Sonderegger with a further teaching of Sonderegger such that the connector is coupled with an insert cap or luer cap. One of ordinary skill in the art would have been motivated to make this modification, as Sonderegger teaches that the device can be a closed system by incorporating a septum/insert cap/luer cap (see [0003] of Sonderegger).

 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala and Knobloch, as applied to claim 1 above, in further view of Hiejima et al. (US 2010/0234804; hereinafter “Hiejima”).
With regards to claim 11, the attachment of Nishtala and Knobloch teaches the claimed invention of claim 1, however Nishtala is silent with regards to the bottom surface comprises an arch extending generally perpendicular to the blunt cannula. 
Nonetheless, Hiejima teaches (Fig. 15) that a bottom surface of the platform (3, 4, 27) comprises an arch (See [0084] “The back sides of the wings 41 may have surfaces having a plurality of concaves and convexes as shown in FIG. 18 to ensure the fixing to the patient.”) extending generally perpendicular (See Fig. 18) to a blunt cannula (26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala and Knobloch with a teaching of Hiejima such that the bottom surface of the platform comprises an arch extending generally perpendicular to the blunt cannula. One of ordinary skill in the art would have been motivated to make this modification, as the concaves and convexes on the bottom surface of the platform ensure the fixation of the platform and thus the attachment to the patient (see [0084] of Hiejima).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala and Knobloch, as applied to claim 1 above, in further view of Brown et al. (US 2012/0016312; hereinafter “Brown”)
With regards to claim 12, the attachment of Nishtala and Knobloch teaches the claimed invention of claim 1, however, Nishtala is silent with regards to the platform comprising an aperture disposed beneath the blunt cannula.
Nonetheless, Brown teaches (Fig. 9a) a wedge-shaped platform (116) that comprises an aperture (See Examiner annotated Fig. 9a below, hereinafter referred to as Fig. H) disposed beneath a blunt cannula (See Fig. H).



    PNG
    media_image8.png
    503
    580
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify a portion of the platform disclosed by Nishtala and Knobloch with a teaching of Brown such that the wedge-shaped platform comprises an aperture disposed beneath a blunt cannula. One of ordinary skill in the art would have been motivated to make this modification, as a platform configured with an aperture disposed beneath a blunt cannula stabilizes the catheter in multiple directions (See [0030] of Brown).
With regards to claim 13, the attachment of Nishtala and Knobloch teaches the claimed invention of claim 1, and, Nishtala further teaches that the platform is generally U-shaped (See Examiner annotated Fig. 16 below, hereinafter referred to as Fig. I).

    PNG
    media_image9.png
    534
    789
    media_image9.png
    Greyscale
 
Nishtala is silent with regards to the platform not extending beneath the blunt cannula. 
Nonetheless, Brown teaches a wedge-shaped platform (Fig. 7b, #130) that is generally U-shaped (See Fig. 7b) and does not extend beneath the blunt cannula (See examiner annotated Fig. 7b below, hereinafter referred to as Fig. J).

    PNG
    media_image10.png
    567
    456
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify a portion of the platform disclosed by Nishtala and Knobloch with a teaching of Brown such that the platform is generally U-shaped and does not extend beneath the blunt cannula. One of ordinary skill in the art would have been motivated to make this modification, as surrounding the insertion site on at least two sides that are lateral to the catheter/cannula will more equally distribute the forces around the insertion site (see [0031] of Brown).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala, Knobloch, and Sonderegger as applied to claim 14 above, in further view of Carter et al. (US 2012/0016345; hereinafter “Carter”).
With regards to claim 15, the attachment of Nishtala, Knobloch, and Sonderegger teaches the claimed invention of claim 14, however, the attachment of Nishtala, Knobloch, and Sonderegger does not explicitly teach that the connector comprises a plurality of ribs. The Examiner is of the opinion that the connector of Sonderegger does comprise a plurality of ribs (See Examiner annotated Fig. 2 below; hereinafter referred to as Fig. K). However, since the structural features annotated below are not specifically recited within Sonderegger the conclusion that the connector of the attachment of Nishtala, Knobloch, and Sonderegger does teach that the connector comprises a plurality of ribs cannot be made.

    PNG
    media_image11.png
    472
    509
    media_image11.png
    Greyscale

Nonetheless, Carter teaches (Fig. 5) a connector (40) comprises a plurality of ribs (68; see [0037] “the luer connector 40 can include one or more gripping features”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the connector of the attachment of Nishtala, Knobloch, and Sonderegger with a teaching of Carter such that the connector comprises a plurality of ribs/gripping features. One of ordinary skill in the art would have been motivated to make this modification, as one or more ribs/gripping features provide increased comfort, grip, and leverage to the user (See [0047] of Carter).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala and Knobloch as applied to claim 1 above, in further view of Kierce et al. (US 2006/0015131; hereinafter “Kierce”).
With regards to claim 18, the attachment of Nishtala and Knobloch teaches the claimed invention of claim 1, however, Nishtala is silent with regards to the attachment further comprising an obturator extending through the blunt cannula. 
Nonetheless, Kierce teaches (Figs. 15-18) an obturator (16; see [0064] “The straightener 16…the straightener can be an obturator 70”) extending through a blunt cannula (10; see [0054] “The tapering allows the cannula 10 to move through the tissue more easily, especially when the cannula 10 is in combination with the straightener 16”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment of Nishtala and Knobloch with a teaching of Kierce such that the attachment further comprises an obturator extending through the blunt cannula. One of ordinary skill in the art would have been motivated to make this modification, as an obturator generally has a blunt tip and is used when damage to surrounding delicate surface tissues is to be minimized (See [0064] of Kierce). Therefore, one of ordinary skill in the art would extend an obturator through the blunt cannula in order to percutaneously access vessels and internal structures (See [0003] of Kierce) while simultaneously minimizing damage to the surrounding delicate surface tissues. 
The attachment of Nishtala and Knobloch modified in view of Kierce will hereinafter be referred to as the attachment of Nishtala, Knobloch, and Kierce.
With regards to claim 19, the attachment of Nishtala, Knobloch, and Kierce teaches the claimed invention of claim 18, however, Nishtala is silent with regards to the obturator having a sharp tip. 
Nonetheless, Kierce further teaches (Figs. 15-18) an obturator (70) having a sharp tip (Fig. 16, #68; see [0061] “a tip 68 with a pointed Mercedes tip 68. A pointed tip 68 is useful in making a sharp and less obtrusive puncture in tissue.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the obturator of the attachment of Nishtala, Knobloch, and Kierce with a further teaching of Kierce such that the obturator has a sharp tip. One of ordinary skill in the art would have been motivated to make this modification, as a sharp tip is useful in making sharp and less obtrusive punctures in tissues (See [0061] of Kierce).
With regards to claim 20, the attachment of Nishtala, Knobloch, and Kierce teaches the claimed invention of claim 18, however, Nishtala is silent with regards to the obturator having a blunt tip.
Nonetheless, Kierce further teaches (Figs. 15- 18) an obturator (16; see [0064] “The straightener 16…the straightener can be an obturator 70”) having a blunt tip (Fig. 18, #68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the obturator of the attachment of Nishtala, Knobloch, and Kierce with a further teaching of Kierce such that the obturator has a blunt tip. One of ordinary skill in the art would have been motivated to make this modification, as an obturator having a blunt tip is used when damage to surrounding delicate surface tissues is to be minimized (See [0064] of Kierce). Therefore, one of ordinary skill in the art would extend an obturator through the blunt cannula in order to percutaneously access vessels and internal structures (See [0003] of Kierce) while simultaneously minimizing damage to the surrounding delicate surface tissues. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783